Title: From George Washington to John Marshall, 11 April 1789
From: Washington, George
To: Marshall, John



Sir,
Mount Vernon 11th April 1789

I have duly received your letter of the 8 Instt—From a bad memory, I can recollect nothing of the circumstances relating to the payment of the money by Colo. Pendleton more than what is stated in my books. The Acct with the Executors of Mr Armstead was transmitted to you—and I find the entry of the Cash paid by Colo. Pendleton to stand thus on my Cash Acct—1765 May 10th To Cash of Mr Edmd Pendleton on Acct of Armsteads Exectrs protest—£100 Virginia Currency—and the payment made by Mr Montgomerie was on the same acct—I do no[t] know of any act by which I have discharged the Executors and taken Mr Armsteads for my debtor; if any such thing has been done the Executors will certainly be able to shew it.
I have been lately informed that Mrs Armsteads sons are dead and have left their families not in very good circumstances. If this is the case—and the payment of the debt due to me would distress them I must beg that you will not proceed any further in the matter, for however pressing my want of money is at present I had much rather lose the debt than that the widow and fatherless should suffer by my recovering it—You will please to accept of my thanks for your attention to the letter which I wrote to your father. And believe me to be, with very great esteem. Sir yours &c.

Go: Washington

